Title: [Sarah Yard’s Bill for Board.]
From: Yard, Sarah
To: Adams, John


       
     John Adams to Mrs. Yard Dr.
     
      To Board from Septr. 12 to Decr. 8 at 30s. per Week
      18:
      17:
      0
     
     
      To a Servants Board for same Time at 15s. per Week
      9:
      8:
      6
     
     
      To Clubb in Punch and Wine at Dinner and in your own Room
      11:
      0:
      0
     
     
      To Sperma Ceti Candles at .05s. per Week
      3:
      0:
      0
     
     
      To Firewood for 8 Weeks at 7s: 6 per Week
      1:
      10:
      0
     
     
      To Cash paid for the Post
      0:
      3:
      0
     
     
      
      43:
      18:
      6
     
     
      
      20:
      0:
      0
     
     
      
      23:
      18:
      6
     
    
   By Cash recd, the Above in fool Sarah Yard> December 9th 1775Philad
      